Title: From Benjamin Franklin to Deborah Franklin, 14 August 1771
From: Franklin, Benjamin
To: Franklin, Deborah

My dear Child,
London, Augt. 14. 1771
I received yours of June 29. per Packet. I am glad to hear of all your Welfares, and that the Pictures, &c. were safe arrived. You do not tell me who mounted the great one, nor where you have hung it up. Let me know whether Dr. Bond likes the new one better than the old one; if so, the old one is to be return’d hither to Mr. Wilson, the Painter. You may keep the Frame, as it may be wanted for some other Picture there.
I wrote to you the Beginning of last Month to go per Capt. Falconer, and have since been in the Country, am just come to town, and find him still here, and the Letters not gone. He goes however next Saturday. I had written to many of my Friends by him. I spent three Weeks in Hampshire at my Friend the Bishop of St. Asaph’s. The Bishop’s Lady knows what Children and Grandchildren I have, their Ages, &c. So when I was to come away on Monday the 12th. in the Morning, she insisted on my staying that one Day longer that we might together keep my Grandson’s Birthday. At Dinner, among other nice Things, we had a Floating Island, which they always particularly have on the Birth Days of any of their own Six Children; who were all but one at Table, where there was also a Clergyman’s Widow now above 100 Years old. The chief Toast of the Day was Master Benjamin Bache, which the venerable old Lady began in a Bumper of Mountain. The Bishop’s Lady politely added, and that he may be as good a Man as his  Grandfather. I said I hop’d he would be much better. The Bishop, still more complaisant than his Lady, said, We will compound the Matter; and be contented if he should not prove quite so good. This Chitchat is to yourself only, in return for some of yours about your Grandson, and must only be read to Sally, and not spoken of to any body else; for you know how People add and alter silly Stories that they hear, and make them appear ten times more silly. Just while I am writing the Post brings me the enclos’d from the good Bishop, with some Letters of Recommendation for Ireland, to see which Country I am to set out next Week with my old Friend and Fellow-Traveller Counsellor Jackson. We expect to be absent a Month or Six Weeks. The Bishop’s youngest Daughter, mention’d in his Letter is about 11 Years of Age, and came up with me in the Post Chaise to go to her School. Capt. Osborne is not yet arrived here, but is every day expected. I hope he will come before I set out, that I may hear from you by him. I desire you will push the Enquiry after the Lancaster Dutchman, and not let [it] sleep and be forgotten. I send you per Capt. Falconer a Box of Looking Glasses for the Closet Doors. [The final paragraph is torn vertically; the few remaining words of each line give no clue to the subject.]
